MARVIN, Judge.
The husband raises two assignments of error on this appeal of a judgment awarding alimony pendente lite and child support.
The husband’s net income is $1300 per month. He is living with a female friend who is gainfully employed. The amount awarded to the wife (who is not employed) and to the minor children (ages 11 and 13) totals $750 a month.
We find no abuse of discretion in these amounts, considering the husband’s means and the needs of his wife and minor children.
The husband’s second assignment is that the lower court erred in not taking into consideration the income of his major children who live in the family home and contribute varying amounts to their mother. The husband argues that the children have the legal obligation to support their mother. This is true when she is in need. CC 229.
The husband overlooks, however, that his legal obligation to support his wife (CC Arts. 120, 1786 and 148) is paramount to the obligation of his children to support their mother under CC 229. See Lyons v. Landry, 293 So.2d 674 (La.App. 1st Cir. 1974).
At appellant’s cost, judgment is AFFIRMED.